                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


QUELANDA S. MITCHELL,

                   Plaintiff,
                                                    Case No. 20-cv-214-pp
      v.

COMMISSIONER OF SOCIAL SECURITY,

                   Defendant.


     ORDER GRANTING PLAINTIFF’S AMENDED MOTION FOR LEAVE TO
       PROCEED WITHOUT PREPAYING THE FILING FEE (DKT. NO. 4)


      The plaintiff, who represents herself, has filed a complaint seeking

judicial review of a final administrative decision denying her claim for disability

insurance benefits under the Social Security Act. Dkt. No. 1. She also filed a

motion for leave to proceed without prepaying the filing fee. Dkt. No. 2. The

court ordered her to file an amended request to proceed without prepaying the

filing fee, dkt. no. 3, and the plaintiff has filed that amended request, dkt. no.

4.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that she

does not have the ability to pay the filing fee. The affidavit indicates that she is

not employed, she is not married, and she has no dependents she is


                                         1
responsible for supporting. Dkt. No. 4 at 1. The only income the plaintiff lists is

$187 per month in Food Share; she lists no expenses, she does not own a

home or a car or any other property of value, she has no cash on hand or in a

checking or savings account. Id. at 2-4. With her amended request, the plaintiff

filed a letter from her mother, which states “I, Gloria Mitchell, mother of [the

plaintiff] have been providing basic needs such as: housing, utilities, clothing,

personal items, transportation to her doctor appointments since 2016. If I were

not, and still am, provide the above needs, [the plaintiff] would be homeless.”

Dkt. No. 4-1. The plaintiff has demonstrated that she cannot pay the $350

filing fee and $50 administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff filed this court’s form complaint seeking review of a final

decision by the Commissioner of Social Security. Dkt. No. 1. The complaint

indicates that the plaintiff is seeking Supplemental Security Income and

Disability Insurance, that she was denied those benefits, that she is disabled,

                                          2
and that the Commissioner’s unfavorable conclusions and findings of fact

when denying benefits are not supported by substantial evidence and/or are

contrary to law and regulation. Id. at 2-3. At this early stage in the case, and

based on the information in the plaintiff’s complaint, the court concludes that

there may be a basis in law or in fact for the plaintiff’s appeal of the

Commissioner’s decision, and that the appeal may have merit, as defined by 28

U.S.C. §1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 4.

      Dated in Milwaukee, Wisconsin this 26th day of February, 2020.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          3
